

116 HR 3673 IH: Promoting Responsible and Free Trade Act of 2019
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3673IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Cunningham introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require congressional approval of certain trade remedies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Responsible and Free Trade Act of 2019. 2.Approval for remedy actions by the United States Trade RepresentativeSection 301 of the Trade Act of 1974 (19 U.S.C. 2411) is amended as follows:
 (1)Mandatory actionIn the matter following subsection (a)(1)(B)(ii), by striking shall take action authorized in subsection (c) and inserting shall propose, in accordance with subsection (d), action authorized under subsection (c). (2)Discretionary actionIn subsection (b)(2), by striking shall take all appropriate and feasible action authorized under subsection (c) and inserting shall propose, in accordance with subsection (d), appropriate and feasible action authorized under subsection (c).
 (3)Congressional disapproval proceduresBy redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:  (d)Congressional disapproval procedures (1)In generalThe Trade Representative shall submit to the Committee on Ways and Means of the House of Representatives and to the Committee on Finance of the Senate a report describing and justifying a determination pursuant to subsection (a) or (b) of this section and specifying the proposed action authorized under subsection (c). The Trade Representative shall also include in such report, as appropriate, any specific direction of the President relating to such proposed action and any other action within the power of the President that the President, as provided for in subsection (a), may have directed the Trade Representative to take with respect to such determination.
						(2)Entry into force
 (A)Joint resolution of disapprovalAn action proposed in accordance with paragraph (1) shall take effect on the date that is 60 days after the date of the submission of the report required by paragraph (1) unless, within such 60 day window, Congress enacts a joint resolution, the matter after the resolving clause of which is as follows: That the Congress does not approve the action proposed by the Trade Representative under section 301 of the Trade Act of 1974 submitted to the Congress on _____., the blank space being filled with the appropriate date.
 (B)Procedures appliedThe provisions of section 152 shall apply to resolutions described in subsection (a).. 3.Approval for remedy action relating to positive adjustments to import competitionSection 202 of the Trade Act of 1974 (19 U.S.C. 2252) is amended as follows:
 (1)Initial submission to CongressIn subsection (f)— (A)in paragraph (1), by striking shall submit to the President and inserting shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate; and
 (B)in paragraph (3), by striking submitting a report to the President and inserting submitting a report to the Committees. (2)Conforming amendmentsIn the matter following subsection (c)(2)(B), by striking to the President under subsection (e) and inserting under subsection (f).
 (3)Congressional disapproval proceduresBy adding at the end the following:  (j)Entry into force (1)Joint resolution of disapprovalOn the date that is 60 days after the date of the submission of a report under subsection (f), the Commission shall submit such report to the President unless, within such 60 day window, Congress enacts a joint resolution, the matter after the resolving clause of which is as follows: That the Congress does not approve the report by the Commission under section 202(f) of the Trade Act of 1974 submitted to the Congress on _____., the blank space being filled with the appropriate date.
 (2)Procedures appliedThe provisions of section 152 shall apply to resolutions described in subsection (a).. 4.Approval for action safeguarding national security (a)In generalSection 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking Secretary of Commerce and all that follows through ) shall and inserting the Secretary of Defense shall; and (ii)in subparagraph (B)—
 (I)by striking Secretary shall and inserting Secretary of Defense shall; and (II)by striking Secretary of Defense of and inserting Secretary of Commerce of;
 (B)in paragraph (2)— (i)by striking subparagraph (B);
 (ii)in subparagraph (A)— (I)in the matter preceding clause (i)—
 (aa)by striking (A) In and inserting In; and (bb)by striking Secretary and inserting Secretary of Defense; and
 (II)by striking clauses (i) through (iii) and inserting the following:  (A)consult with the Secretary of Commerce regarding the methodological and policy questions raised in any investigation initiated under paragraph (1);
 (B)prepare an assessment of the defense requirements and national security impact of any article that is the subject of an investigation, which shall focus on—
 (i)the impact of the importation of the article on military readiness and critical infrastructure; and (ii)the need for a reliable supply of the article to protect national security;
 (C)seek information and advice from the Secretary of Commerce; (D)consult with appropriate officers of the United States;
 (E)consult with members of the Committee on Finance of the Senate and members of the Committee on Ways and Means of the House of Representatives; and
 (F)hold public hearings, co-chaired with the Department of Commerce, or otherwise afford interested parties an opportunity to present information and advice relevant to such investigation.;
 (C)in paragraph (3)— (i)by redesignating subparagraph (B) as subparagraph (D);
 (ii)by striking subparagraph (A) and inserting the following:  (A)Not later than 200 days after the date on which the Secretary of Defense initiates an investigation under paragraph (1) with respect to an article, the Secretary of Defense shall submit to the President a report on the findings of such investigation with respect to the effect of the importation of such article in such quantities or under such circumstances on the national security of the United States.
 (B)If the report described in subparagraph (A) includes an affirmative finding that the importation of an article in such quantities or under such circumstances threatens to impair the national security, the President may direct the Secretary of Commerce to devise recommendations to address such threat.
 (C)Not later than 100 days after receiving from the President under subparagraph (B) a direction to devise recommendations with respect to an article, the Secretary of Commerce shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that includes—
 (i)recommendations for action or inaction under this section with respect to the article; and (ii)the findings of the Secretary of Commerce with respect to the investigation by the Secretary of Defense under paragraph (1).; and
 (iii)in subparagraph (D), as so redesignated by subparagraph (C)— (I)by striking Secretary and inserting Secretary of Defense; and
 (II)by inserting or the report submitted by the Secretary of Commerce under subparagraph (C) after subparagraph (A); (D)in paragraph (4), by inserting of Defense, in consultation with the Secretary of Commerce, after The Secretary; and
 (E)by adding at the end the following:  (5)The Secretary shall submit the report described in paragraph (3)(C) to the President if Congress enacts a joint resolution, the matter after the resolving clause of which is as follows: That the Congress approves the report by the Commission under section 232 of the Trade Act of 1962 submitted to the Congress on _____., the blank space being filled with the appropriate date. The provisions of section 152 of the Trade Act of 1974 shall apply with respect to the consideration of such joint resolution.;
 (2)in subsection (c)(1), by striking subparagraph (A) and inserting the following:  (A)Not later than 60 days after receiving recommendations submitted under subsection (b)(5) with respect to an article, the President shall—
 (i)decide whether to take action based on such recommendations; and (ii)if the President decides to take action under clause (i), determine the nature and duration of the action to be taken to adjust the imports of the article and its derivatives so that such imports will not threaten to impair the national security.; 
 (3)in subsection (d)— (A)by striking the Secretary and the President each place it appears and inserting the Secretary of Defense, the Secretary of Commerce, and the President; and
 (B)by inserting , the production of which is needed for national defense requirements and critical infrastructure in the United States after welfare of individual domestic industries;
 (4)by redesignating the second subsection (d) as subsection (e); and (5)in subsection (e)(1), as so redesignated by paragraph (3), by striking Secretary and inserting Secretary of Defense.
				(b)Effective date
 (1)Suspension of enforcement of prior ongoing actionsNo action taken pursuant to such section 232 (as in effect before the date of the enactment of this Act) during the 2-year period ending on the day before the date of the enactment of this Act may be enforced until the date of the enactment of a joint resolution of approval described in paragraph (2).
 (2)Procedures to enforce prior ongoing actionsA joint resolution described in this paragraph is a resolution the matter after the resolving clause of which is as follows: That the Congress approves the action relating to ____ under section 232 of the Trade Act of 1962 as in effect on _____., the blank spaces being filled with, respectively, a description of the action to be approved and the appropriate date. The provisions of section 152 of the Trade Act of 1974 shall apply with respect to the consideration of such joint resolution.
				